DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 5,959,775, “Joseph”) in view of Swiderski et al. (Urethane Acrylate Oligomers and UV/EV Curing: A Disruptive Technology for Traditional Urethane Prepolymers, “Swiderski”).
With respect to claims 1-2, 4, and 14, Joseph discloses a bead bonding or binder layer comprising a semi-IPN, i.e. an IPN layer, made from polyurethane and acrylate components including tri(meth)acrylates (Col. 2, lines 60-62; Col. 3, lines 18-25, 55, 57-58; Col. 4, lines 15-19; Col. 7, lines 28-29; Col. 8, lines 11-15). Joseph further discloses the presence of a cover film made from polycarbonate (Col. 9, lines 47-50). The isocyanates used to make the polyurethane include H12MDI (Col. 4, line 64) and the polyols used to make the polyurethane include caprolactone polyols (Col. 5, line 21), polycarbonate polyols (Col. 5, lines 28-29), polyurethane polyols (Col. 5, line 31), polyether polyols (Col. 5, line 33), and polyester polyols (Col. 5, line 38); thus the polyurethane is thermoplastic since it is made from identical components as that of the present invention (see instant specification, [0018-0019]). The acrylate components correspond to the crosslinked components presently claimed. Thus, the semi-IPN corresponds to the first thermoplastic polymer and crosslinked components while the cover film made from polycarbonate corresponds to the second layer presently claimed. As such, the first layer is bonded to one major surface of the second layer.
Joseph does not disclose wherein the multilayer film comprises a photoinitiator.
Swiderski teaches urethane acrylates that are UV cured by using a photoinitiator such as 1-hydroxy cyclohexylphenyl ketone provide is an environmentally friendly way to 
Joseph and Swiderski are analogous inventions in the field of urethane acrylates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urethane acrylate of Joseph to contain a photoinitiator such as 1-hydroxy cyclohexylphenyl ketone as taught by Swiderski in order to provide a urethane acrylate that is environmentally friendly (Swiderski, page 3, paragraph under “Scheme 3”, “Scheme 4”; page 4, paragraph under “Figure 1”; page 5, Table 1).
With respect to claim 6, Joseph discloses the thickness of the semi-IPN layer is 25-500 µm (about 0.98 mil to 19.685 mil) (Col. 8, lines 41-42), which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness, including over values presently claimed, in order to ensure good adhesion and cost (Col. 8, lines 44-47).
With respect to claim 7, Joseph discloses the thickness of the polycarbonate film is 1 to 5 mil (Col. 9, lines 47-50 and 57-58).
With respect to claims 8-9, Joseph discloses the amount of polyurethane, i.e. first thermoplastic polymer, in the semi-IPN layer is about 30-90 weight percent while 
With respect to claim 10, while there is no explicit disclosure from Joseph in view of Swiderski that the semi-IPN layer, i.e. first layer, exhibits a permanent marker stain removal value of greater than about 90% light transmission, given that Joseph in view of Swiderski discloses an identical film made of identical components as that presently claimed, then it is clear that the first layer would necessarily inherently exhibit a permanent marker stain removal value of greater than about 90% light transmission.
With respect to claim 11, while there is no explicit disclosure from Joseph in view of Swiderski that the semi-IPN layer, i.e. first layer, exhibits a tar stain removal value of between about 4.5-22 Delta YI, given that Joseph in view of Swiderski discloses an identical film made of identical components as that presently claimed, then it is clear the first layer would necessarily inherently exhibit a tar stain removal of between about 4.5-22 Delta YI.
With respect to claim 12, while there is no explicit disclosure from Joseph in view of Swiderski that the semi-IPN layer, i.e. first layer, exhibits a scratch resistance of greater than about 85 gloss units, given that Joseph in view of Swiderski discloses an identical film made from identical components as that presently claimed, then it is clear the first layer would necessarily inherently exhibit a scratch resistance of greater than about 85 gloss units.
With respect to claim 13, while there is no explicit disclosure from Joseph in view of Swiderski that the semi-IPN layer, i.e. first layer, has a gloss of greater than about 90 gloss units, given that Joseph in view of Swiderski discloses an identical film .

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barrera (US 5,965,256) in view of Ellison et al. (US 5,342,666, “Ellison”) and Swiderski et al. (Urethane Acrylate Oligomers and UV/EV Curing: A Disruptive Technology for Traditional Urethane Prepolymers, “Swiderski”).
With respect to claims 1, 4, and 14-15, Barrera discloses an interpenetrating polymer network (IPN) connected by a tie layer to an adhesive layer (Col. 4, lines 53-57). Barrera further discloses the IPN is made from urethane-acrylate (Col. 3, lines 44-45) such as those made from urethane and acrylate polymers (Col. 8, lines 8-10); the acrylate polymer corresponds to the crosslinked components presently claimed. Barrera discloses the polyurethane is made from polyisocyanates such as H12
While Barrera discloses the tie layer is made from fluoro-containing polymers and a thermoplastic polymer such as those made by Ellison, Barrera does not disclose wherein the tie layer is made from a thermoplastic polymer. Additionally, while Barrera discloses the use of a photoinitiator (Col. 6, line 22), Barrera does not disclose wherein the photoinitiator is one selected from the group presently claimed.
Ellison teaches polymer films made from fluoro-polymers blended with urethane polymers provide films which do not fade, peel, chalk, or crack when exposed to the environment (Col. 4, lines 23-34), i.e. are weatherable.
Barrera and Ellison are analogous inventions in the field of fluoro-polymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluoro-polymer tie layer of Barrera to be the fluoro-polymer blended with urethane polymer as taught by Ellison in order to provide a tie layer that is weatherable. As a result of the combination, the structure comprises a first layer comprising an IPN bonded to a major surface of a second layer comprising a thermoplastic polymer made from a polyurethane, and a pressure sensitive adhesive bonded to an opposite major surface of the second layer such that the second layer is positioned between the first layer and the PSA layer.
While Barrera in view of Ellison discloses the use of a photoinitiator (Barrera, Col. 6, line 22), Barrera in view of Ellison does not disclose wherein the photoinitiator is one selected from the group presently claimed.
Swiderski teaches urethane acrylates that are UV cured by using a photoinitiator such as 1-hydroxy cyclohexylphenyl ketone provide an environmentally friendly way to 
Barrera in view of Ellison and Swiderski are analogous inventions in the field of urethane acrylates.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the urethane acrylate of Barrera in view of Ellison to contain a photoinitiator such as 1-hydroxy cyclohexylphenyl ketone as taught by Swiderski in order to provide a urethane acrylate that is environmentally friendly.
With respect to claim 2, Barrera discloses the acrylates used in the IPN layer include trimethylolpropane triacrylate and tris-hydroxyethylisocyanurate trimethacrylate (Col. 8, lines 20-41), i.e. tri-functional methacrylate.
With respect to claim 5, Barrera discloses the urethane-acrylate IPN contains additives such as stabilizers that protect against thermal degradation (Col. 12, lines 36-40), i.e. heat stabilizers.
With respect to claim 6, Barrera discloses a urethane-acrylate IPN having a thickness of 0.075-0.1 mm (about 2.95 mil to about 3.94 mil) (Col. 19, line 6 and 26-27), which overlaps with that presently claimed.
With respect to claim 7, Barrera discloses that fluoro-containing polymer films are known for their inertness to moisture, solvent, and weather and are used as protective films (Col. 1, lines 49-54 and Col. 14, lines 28-33 and 45-46). Therefore, it would have been obvious to one of ordinary skill in the art to use a fluoro-containing polymer layer having a thickness, including that presently claimed, in order to provide the desired weatherability and protection for the multi-layered film. The fluoro-containing 
With respect to claim 8, Barrera discloses the acrylate component of the IPN provides toughness and flexibility (Col. 3, lines 44-48). Therefore, it would have been obvious to one of ordinary skill in the art to use different amounts of polyurethane and amounts of acrylate in the IPN, including that presently claimed, in order to form an IPN with desired toughness and flexibility.
With respect to claim 9, Barrera discloses the acrylate component of the IPN provides toughness and flexibility (Col. 3, lines 44-48). Therefore, it would have been obvious to one of ordinary skill in the art to use different amounts of polyurethane and amounts of acrylate in the IPN, including that presently claimed, in order to form an IPN with desired toughness and flexibility.
With respect to claim 10, while there is no explicit disclosure from Barrera in view of Ellison and Swiderski that the first layer has a permanent marker stain removal value of greater than about 90% light transmission, given that Barrera in view of Ellison and Swiderski discloses an identical multilayer structure made of identical components as that presently claimed, then it is clear the first layer would necessarily inherently have a permanent marker stain removal value of greater than about 90% light transmission.
With respect to claim 11, while there is no explicit disclosure from Barrera in view of Ellison and Swiderski that the first layer exhibits a tar stain removal value of between about 4.5 to 22 Delta YI, given that Barrera in view of Ellison and Swiderski discloses an identical multilayer structure made of identical components as that 
With respect to claim 12, while there is no explicit disclosure from Barrera in view of Ellison and Swiderski that the first layer exhibits a scratch resistance of greater than about 85 gloss units, given that Barrera in view of Ellison and Swiderski discloses an identical multilayer structure made of identical components as that presently claimed, then it is clear the first layer would necessarily inherently exhibit a scratch resistance of greater than about 85 gloss units.
With respect to claim 13, while there is no explicit disclosure from Barrera in view of Ellison and Swiderski that the first layer has a gloss of greater than about 90 gloss units, given that Barrera in view of Ellison and Swiderski discloses an identical multilayer structure made of identical components as that presently claimed, then it is clear the first layer would necessarily inherently have a gloss of greater than about 90 gloss units.

Response to Arguments
Due to the amendment to the specification, the objections to the specification are withdrawn.
Due to the amendment to claim 4, the claim objections are withdrawn.
Due to the cancellation of claim 3, the 35 U.S.C. 103 rejection of claim 3 is withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 102(a)(1) rejections of claims 1-2 and 10-14 over Joseph are withdrawn. However, claims 1-2 and 6-14 are 
Regarding the 35 U.S.C. 103 rejections of claims 1-2 and 5-15 over Barrera in view of Ellison, Applicant argues that Barrera teaches away from the claimed invention, Barrera’s tie layer is non-analogous to Applicant’s second thermoplastic layer, and that Applicant does not believe it would have been obvious to modify the tie layer of Barrera to be the fluoropolymer blended with urethane polymer of Ellison. The examiner respectfully disagrees.
Applicant argues Barrera teaches away from non-fluorinated films since Barrera teaches a protective multi-layered film comprising an IPN and at least one fluoro-containing polymer layer, wherein the fluoro-containing polymer layer comprises either a perfluoro-acrylate or perfluoro-vinyl polymer. Applicant argues Barrera teaches away from non-fluorinated polymers, and argues that Barrera teaches that perfluorinated polymers are the most preferred. Applicant argues Barrera teaches away from films that do not comprise any fluoropolymer or any C-F bond at all. The examiner respectfully disagrees.
In response to Applicant’s argument that Barrera teaches away from non-fluorinated films, this is not found persuasive because the fact remains that Barrera discloses a multi-layered film disposed on a substrate, comprising: (a) an interpenetrating polymer network (IPN) layer; and (b) at least one fluoro-containing polymer layer (Barrera, Col. 3, lines 5-10). The IPN layer is connected by a tie layer to an adhesive layer (Col. 4, lines 53-57). The tie layer is made from a fluoro-containing polymer (Col. 4, lines 55-57), such as those made by Ellison (Col. 14, lines 24-26 and In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Even though Barrera may say that perfluoropolymers are most preferred, this does not constitute a teaching away as it does not criticize, discredit, or otherwise discourage the use of fluoro-containing polymers that are not perfluoropolymers. Further, the tie layer includes fluoropolymers blended with urethanes such as those taught by Ellison. Ellison teaches polymer films made from fluoro-polymers blended with urethane polymers provide films which do not fade, peel, chalk, or crack when exposed to the environment (Col. 4, lines 23-34), i.e. are weatherable. The blend of fluoro-polymer with polyurethane is a polyurethane polymer. Nothing in the claims precludes the presence of the additional fluoro-polymer.
Applicant argues Barrera’s tie layer is non-analogous to the second thermoplastic layer presently claimed since the tie layer is directed to an entirely different goal than Applicant’s second layer and comprises components that are different from Applicant’s components. Applicant argues Barrera’s tie layer contains components which have reactive groups that enable the function of the tie layer, but these components are not recited in the second thermoplastic layer of the present 
In response to Applicant’s argument that Barrera’s tie layer is non-analogous to the claimed second thermoplastic layer, this is not found persuasive because the fact remains that Barrera discloses the tie layer is a fluoro-containing polymer that connects the IPN layer to the adhesive layer (Col. 4, lines 55-57). Although Barrera’s tie layer may include other components that are different from those claimed by Applicant, the fact remains that Barrera discloses the tie layer is made from fluoro-containing polymers and a thermoplastic polymer, such as those made by Ellison (Col. 4, lines 55-57 and Col. 14, lines 24-26 and 29-30). Ellison teaches polymer films made from fluoro-polymers blended with urethane polymers, which do not fade, peel, chalk, or crack when exposed to the environment (Ellison, Col.4, lines 23-34), i.e. the films made from fluoro-polymers blended with urethane polymers are weatherable. Barrera and Ellison are analogous inventions in the field of fluoro-polymers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluoro-polymer tie layer of Barrera to be the fluoro-polymer blended with urethane polymer as taught by Ellison in order to provide a tie layer that is weatherable. The tie layer containing a polyurethane/fluoro-polymer blend corresponds to the second layer presently claimed.
It is noted that while Barrera in view of Ellison does have fluoro-polymers in addition to the urethane polymers in the tie layer, due to the open-ended language of the claims, nothing precludes this, and thus the more specific fluoro-polymer/urethane polymer blend of Barrera in view of Ellison would be encompassed by the broader In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).
Additionally, it is unclear why Applicant is arguing thicknesses since the present independent claim has no limitation on the thickness of any layer.
Applicant argues there is no motivation to combine Barrera’s tie layer with Ellison’s thermoplastic polymer because Applicant argues that modifying Barrera’s tie layer to be Ellison’s urethane/fluoropolymer film would render Barrera’s film inoperable. Applicant argues that Barrera discloses fluoropolymers are difficult to bind, and so replacing a tie coating layer with a fluoropolymer/urethane blend would make the problem of interlayer bonding more challenging. Applicant additionally argues Barrera teaches away from non-fluorinated films and from incorporating a layer between the IPN and PSA which lacks reactive compounds, and thus one of ordinary skill in the art would not modify Barrera with Ellison.
In response to Applicant’s argument that there is no motivation to combine Barrera’s tie layer with Ellison’s thermoplastic polymer, this is not found persuasive. Applicant has provided no evidence, i.e. data, that modifying Barrera’s tie layer to be Ellison’s urethane/fluoropolymer would cause Barrera’s film to be inoperable. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the 
Regarding the 35 U.S.C. 103 rejections of claims 6-9 over Joseph, Applicant argues there is no motivation to modify Joseph’s film to reach the claimed film because Joseph is directed towards a different purpose than Applicant’s. Specifically, Applicant argues Joseph is directed towards maximizing retroflection, not durability and scratch resistance, and thus there would be no motivation to modify Joseph’s film. Applicant argues Joseph requires an additional outer cover film and that there is no discussion of scratch properties or durability. Applicant argues removing the retroreflective elements would destroy Joseph. Applicant additionally argues Joseph makes no mention of a photoinitiator and that the polyurethane component of Joseph is formed by thermal curing.
In response to Applicant’s argument that Joseph is directed towards a different purpose than Applicant’s, this is not found persuasive. The present claims are broadly drawn to a multilayer film which is disclosed by Joseph in view of Swiderski as set forth above. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
In response to Applicant’s argument that there is no motivation to modify Joseph, this is not found persuasive. Joseph discloses the thickness of the semi-IPN layer is 25-500 µm (about 0.98 mil to about 19.685 mil) (Col. 8, lines 41-42), which overlaps with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness, including over values presently claimed, in order to ensure good adhesion and cost (Col. 8, lines 44-47). Similarly, Joseph discloses the thickness of the polycarbonate film is 1 to 5 mil (Col. 9, lines 47-50 and 57-58), which overlaps the claimed range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness, including over values presently claimed, and thereby arrive at the claimed invention. Additionally, Joseph discloses the amount of polyurethane, i.e. first thermoplastic polymer, in the semi-IPN layer is about 30-90 wt% while the amount of acrylate, i.e. crosslinked component, is about 5-60 wt% (Col. 8, lines 53-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of the first thermoplastic polymer and the crosslinked component, including over values presently claimed, and thereby arrive 
In response to Applicant’s argument that Joseph does not discuss scratch resistance or durability, this is not found persuasive. Joseph in view of Swiderski discloses an identical article made from identical materials as that presently claimed and would thus inherently have scratch resistance or durability, even if Joseph in view of Swiderski does not explicitly recognize this. Further, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). The fact remains that Joseph in view of Swiderski discloses an identical article as that presently claimed and thus it would inherently provide scratch resistance and durability.
Additionally, it is unclear why Applicant is arguing regarding removing the retroflective elements of Joseph since no mention of this was made in the previous Office action. Further, the open-ended language of the present claims allows for, i.e. does not preclude, the presence of additional layers.
Applicant additionally argues that Joseph does not disclose a photoinitiator. In response, the examiner acknowledges this, but Joseph was not used to meet this limitation. Joseph discloses the acrylates are cured using radiation (Col. 3, lines 20-25). Swiderski was used to teach this limitation. Swiderski teaches urethane acrylates that are UV cured, i.e. cured by radiation, using a photoinitiator such as 1-

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787